Title: From Thomas Jefferson to Richard Meade, 4 January 1781
From: Jefferson, Thomas
To: Meade, Richard



Sir
In Council January 4th 1781.

The present invasion having rendered it necessary to call into the Field a large Body of Militia, the providing them with Subsistence and the means of transportation becomes an arduous Task in the unorganized State of our military System. To effect this we are obliged to vest the Heads of the Commissary’s and Quarter Master’s Departments with such Powers as if abused will be most afflicting to the People. Major General Baron Steuben taught by experience on similar Occasions has pressed on us the necessity of calling to the Superintendance of these two Offices some Gentleman of distinguished Character and Abilities, who, while he prescribes to them such Rules as will effectually produce the object of their appointment will yet stand between them and the People as a Guard from Oppression.
Such a Gentleman he would propose to consider as of his Family. Under this exigency we have taken the Liberty of casting our eyes on yourself as most likely to fulfill our wishes and therefore sollicit your undertaking this charge; in doing this merely on the impulse of purer motives than those which would spring from any pecuniary reward it is in our Power to offer. At the same Time we cannot  with justice permit that any expences incurred in such a station should be borne by yourself. I shall hope to receive your answer by the return of the Bearer and am with great esteem, Sir, your mo: obt. hble Servt.,

T.J.

